DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's argument regarding the Restriction Requirement in the response dated 23 April 2020, is acknowledged. The traversal is on the ground(s) that the cited reference of Piper does not teach or suggest a liposomal composition comprising a polyglutamated antifolate comprising at least 3 glutamate residues linked by alpha carboxyl group linkages, as recited in claim 1 as presently amended.
While Piper as a lone reference does not teach the limitations of claim 1 as presently amended, the combination of Piper, in view of Schultz (of record) and Niyikiza (of record) teaches the composition comprising the special technical feature of claim 1. The teachings of Piper, as discussed in the Non-Final 
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the number of alpha-linked glutamates of the composition of Piper to the claimed number of glutamate residues of 3 or more. A person of ordinary skill would have been motivated to choose five glutamic acid residues as the specific number of glutamate residues to include in the composition since Piper teaches that two alpha-linked residues on methotrexate yield a compound with activity against cancer targets and Schultz teaches that addition of five glutamates to the polyglutamated antifolate significantly increases the potency of both pemetrexed (Alimta) and methotrexate in two of three assays ((rh)TS, rhDHFR, and recombinant mouse (rm)GARFT) reported. 
While Schultz (presumably) teaches gamma-linked polyglutamated antifolates, it would have been obvious to add the claimed number of alpha-linked glutamate residues to compound 14d of Piper to increase the potency since a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.
Additionally, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the antifolate composition comprising 3 or more alpha carboxyl linkages in the form of a liposomal antifolate to a liposome. A person of ordinary skill would have been motivated to choose a liposomal antifolate composition as the specific composition to modify the antifolate of Piper and Schultz because Niyikiza had taught that a neutral or charged immunoliposome comprising a bioactive agent with affinity and specificity to folate receptor or receptors such as  methotrexate is surprisingly effective against cells presenting folate receptors on their cell surface.
As such, Group I does not share a special technical feature with the instant claims of Groups ll-IV. Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I through IV is broken.
Claims 56-57, 59, 63, 66, 68-69, and 73-74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Status
Claims 9, 13-14, 16, 18-20, 22, 25-27, 31-33, 35, 38, 40, 43-44, 47, 49, 51-52, 54-55, 58, 60-62, 67, 70-72, 75-76, and 79-83 are cancelled.

Claims 56-57, 59, 63, 66, 68-69, and 73-74 are withdrawn.
Claims 1-8, 10-12, 15, 17, 21, 23-24, 28-29, 34, 36-37, 39, 41-42, 45-46, 48, 50, 53, 64-65, and 77-78 are examined on the merits in this prosecution.

CLAIM REJECTIONS
	
Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-8, 10-12, 15, 17, 21, 23-24, 28-29, 34, 36-37, 39, 41-42, 45-46, 48, 50, 53, 64-65, and 77-78  are rejected under 35 U.S.C. 103 as being unpatentable over Piper (J. Med. Chem. 1981 25(2), 182-187; of record), in view of Schultz (“Preclinical development of Alimta™ (Pemetrexed, LY231514), a multitargeted antifolate,” Progress in Drug Research, Vol. 63 (R. M. Schultz, Ed.), Copyright 2005 Birkhäuser Verlag, Basel (Switzerland) and Niyikiza (WO 2016/025882 A2; of record).
Piper teaches the synthesis of methotrexate comprising two alpha linked glutamate moieties (Compound 14d, pg 184, Table 1). 


    PNG
    media_image1.png
    134
    400
    media_image1.png
    Greyscale


where, R1 = glutamate and R2= H (see Table I and Table III; Table I is reproduced below).

    PNG
    media_image2.png
    374
    969
    media_image2.png
    Greyscale


It is further noted that Piper teaches that the pemetrexed-based, -substituted compounds 13a-h appear to be substantially more active in cytotoxicity assays when compared with methotrexate. Also noted is -substituted compounds 14a-d are markedly less inhibitory when compared with -substituted compounds (Table 1).
Piper does not teach the claimed antifolates comprising greater than 2 glutamate moieties. Piper also does not teach a liposomal composition in which a polyglutamated antifolate is encapsulate by liposome. 
Schultz and Niyikiza teach the missing elements of Piper.
Schultz teaches that the antifolates methotrexate and pemetrexed significantly increase in inhibitory activity against tumor targets recombinant human (rh)TS, rhDHFR, and recombinant mouse (rm)GARFT (Table 2, pg 281) when five glutamic acid residues (presumably in the gamma position) are coupled to the glutamate antifolate. 

    PNG
    media_image3.png
    276
    663
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    146
    465
    media_image4.png
    Greyscale

Methotrexate (MTX)

    PNG
    media_image5.png
    215
    421
    media_image5.png
    Greyscale

Pemetrexed (PMX)

For claim 77 and 78, Schultz teaches polyglutamated (pentaglutamated) PMX (see Table 2, above). 

While Schultz (presumably) teaches gamma-linked polyglutamated antifolates, it would have been obvious to add the claimed number of alpha-linked glutamate residues to compound 14d of Piper to increase the potency since a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See MPEP 2144.09(I). As such, the motivation to synthesize the claimed compound by alpha-linkage of glutamate groups to the alpha-linked antifolate of Piper would have been obvious to a person of ordinary skill in order to increase the potency of the antifolate to achieve 
Niyikiza teaches a neutral or anionic immunoliposome comprising an aqueous bioactive agent with affinity and specificity to folate receptor or receptors containing an aqueous bioactive agent such as anti-cancer (antineoplastic) agent that is surprisingly effective against cells presenting folate receptors on their cell surface (pg 3, first paragraph). Niyikiza teaches the bioactive agent can be an antifolate such as pemetrexed or methotrexate (pg 5, first paragraph). 
For claims 1 and 15, Niyikiza teaches a liposomal antifolate composition that may have a particle size in the range of 30-150 nm (pg 4, first paragraph), overlapping the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05(I).  
For claims 17 and 21, Niyikiza teaches the following on pg 4, second paragraph:

    PNG
    media_image6.png
    267
    911
    media_image6.png
    Greyscale



For claim 24, Niyikiza teaches embodiments wherein the liposomes may be anionic or neutral. Niyikiza teaches another embodiment wherein the zeta potential of the liposome is in a range of 0 to -150 mV, and another embodiment wherein the zeta potential should be in the range of -30 to -50 mV (pg 16, third paragraph).
For claim 28, Niyikiza teaches embodiments comprising cationic lipids (pg 17, 4th paragraph).
For claim 29, Niyikiza teaches at pg 21, second paragraph:
Example embodiments also provide for a liposome that encloses an interior space. In an example embodiment, the interior space may comprise, but is not limited to, an aqueous solution. The interior space may comprise a bioactive agent, such as, for example, an antifolate agent and an aqueous pharmaceutically acceptable carrier. The pharmaceutically acceptable carrier may comprise, for example, trehalose. In an example embodiment, the trehalose may, for example, be present at about 5% to 20% weight percent of trehalose or any combination of one or more lyoprotectants or cryoprotectants at a total concentration of 5% to 20%. The interior space may, for example, comprise a citrate buffer at a concentration of between 5 to 200 mM. The citrate buffer may buffer the interior space at a pH of between 2.8 to 6. Independent of the trehalose or citrate concentration, the pharmaceutically acceptable carrier may comprise a total concentration of sodium acetate and calcium acetate of between 50 mM to 500 mM.

For claim 34, Niyikiza teaches a single liposome has enough volume to encompass up to 200,000 molecules of the bioactive antifolate agent (paragraph spanning pgs 4-5), overlapping the claimed range.

For claims 37 and 46, Niyikiza teaches a targeting moiety bound to the exterior of the liposome, optionally with a PEG molecule, that has a specific affinity (pg 5, third and fourth paragraphs; pg 3, second paragraph). Niyikiza teaches the targeting moiety may be protein or polypeptide comprising an antigen binding sequence of an antibody (pg 6, first paragraph), reading on claim 39. For claim 41, Niyikiza teaches the liposomes may further comprise an immunostimulatory agent, a detectable marker, or both disposed on its exterior (pg 20, second paragraph).
For claim 42, Niyikiza teaches the targeting moiety has specific affinity for an epitope on a tumor cell surface antigen that is present on a tumor cell but absent or inaccessible on a non-tumor cell. The tumor cell surface antigen can be at least one selected from the group consisting of: folate receptor alpha; folate receptor beta; and folate receptor delta. In one sample measurement of affinity, the targeting moiety may bind folate receptor with an affinity that is at least 2 folds, 5 folds, 10 folds, 25 folds, 100 folds, 500 folds or 5000 folds stronger than a binding affinity to a reduced folate carrier (paragraph spanning pgs 5-6). While Niyikiza does not teach the Kd found using a BIACORE® analysis as recited in the claim, since the liposome taught by Niyikiza appears to be identical to, or nearly identical to claimed liposome, the skilled artisan would have expected that the liposome of Niyikiza would have had the same equilibrium dissociation constant in binding to an antigen as that which is instantly claimed. Something which is old ® analysis), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II).
For claim 45, Niyikiza teaches each of the liposomes may comprise from 30-200 targeting moieties (pg 23, first paragraph). 
For claim 48, Niyikiza teaches the immunostimulant may be at least one selected from the group consisting of fluorescein, DNP, beta glucan, beta-1,3-glucan, beta-1,6-glucan (pg 20, fourth paragraph).
For claim 50, Niyikiza teaches the cryoprotectants mannitol, trehalose, sorbitol, and sucrose (pg 24, first paragraph). 
For claim 53, Niyikiza teaches a unit dosage form (pg 29, paragraphs 1 and 2).
For claim 64, Niyikiza teaches the composition comprising pemetrexed is an effective chemotherapy by stopping cancer cells from dividing (pg 43, fourth paragraph). As such, given that addition of the claimed number of glutamate moieties increases the potency of the active agent as shown by Schultz, it would be obvious to utilize the claimed composition in the chemotherapy to treat cancer.
For claim 65, Niyikiza teaches the liposome composition can be provided as a pharmaceutical composition (pg 24, bottom paragraph).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the antifolate composition comprising 3 or more alpha carboxyl linkages in the form of a 


Examiner’s Reply to Attorney Arguments
The remarks of 23 April 2021 have been fully considered.  However, claims 1-8, 10-12, 15, 17, 21, 23-24, 28-29, 34, 36-37, 39, 41-42, 45-46, 48, 50, 53, 64-65, and 77-78 stand rejected under 35 U.S.C. § 103 as unpatentable over Piper, in view of Schultz and Niyikiza.

1. Rejection of claims 1-8, 10-12, 15, 17, 21, 23-24, 28, 29, 34, 36, 37, 39, 41, 42, 45, 46, 48, 50, 53, 64, 65, and 76-83 under 35 U.S.C. § 112, first paragraph
Applicant’s arguments, filed 04/23/2021, with respect to the Written Description rejection  have been fully considered and are persuasive. The rejection under 35 U.S.C. § 112, first paragraph has been withdrawn. 

2. Rejection of claims 1-5 under 35 U.S.C. § 102(a)(1) over by Piper

3. Rejection of claims 1-7 and 76-78 under 35 U.S.C. §103 over Piper and Schultz
The applicant argues that Piper teaches that there are distinct chemical structural differences between alpha substituted derivatives of methotrexate and gamma substituted derivatives of methotrexate and that this distinct structural difference confers distinct functions to these derivatives.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As shown in Table 1 (pg 184) of Piper, and acknowledged by the applicant on page 20 of the Remarks, the gamma-glutamated MTX (13h) is about 35-fold more cytotoxic (0.0052 M versus 0.18 M) that the alpha-glutamated MTX (14d), while optimal dose of compound 13h in the leukemia L1210 assay is 10-fold less than that of 14d (2.5 mg/kg versus 25 mg/kg). As such, one of ordinary skill would calculate a wider therapeutic index for the alpha-glutamated species 14d despite its reduced potency.
Furthermore, as discussed in MPEP 2123(II), "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In the instant case, the alpha-glutamated methotrexate taught by Piper would be considered prior art on the basis of its activity and reduced cytotoxicity. One of ordinary skill would thus be motivated to prepare the antifolate with at least 3 glutamate residues since compounds which are homologs (compounds differing regularly by the In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See MPEP 2144.09(II).
The applicant argues that Shultz does not teach or suggest that gamma polyglutamated forms of antifolates are viable drug candidates in their own right. The applicant further argues that Shultz does not teach or suggest that increasing the number of non-naturally occurring alpha polyglutamates that are linked to an antifolate.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Schultz teaches that the pentaglutamated form of pemetrexed (Alimta) is the active species of pemetrexed, and the pemetrexed itself is considered a prodrug (pg 278, first full paragraph). This is shown in Table 2, where the pentaglutamated forms of both Alimta and methotrexate are more active in relevant in vitro assays than un-glutamated forms of Alimta and methotrexate. As such, Schultz teaches compounds that inhibit folate-requiring enzymes, and these compounds are excellent targets for cancer chemotherapy due to the close relationship of folic acid metabolism to cell replication (Introduction).   
Since Schultz demonstrates that the pentaglutamated forms of Alimta and methotrexate are significantly more active in relevant in vitro assays than un-glutamated forms of Alimta and methotrexate, and Piper teaches that adding an alpha-substituted glutamate to methotrexate increases the therapeutic index, one 
While Niyikiza is silent with respect to polyglutamated antifolates, Niyikiza provides a liposomal antifolate composition comprising a liposome including an interior space, a bioactive antifolate agent disposed within said interior space, a steric stabilizer attached to an exterior of the liposome (Abstract). Niyikiza also teaches that the interior space of the liposome is sufficient for up to 200,000 molecules of the bioactive agent (pg 21, third paragraph). Niyikiza also teaches that analogs of the bioactive agents are useful in the liposomal composition (pg 21, fourth paragraph). As such, one of ordinary skill would produce a liposome comprising an antifolate containing 3 or more glutamate groups with a reasonable expectation of success, based on the teaching of Niyikiza.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.